BETTS, District Judge.
The above vessel and cargo were seized, as lawful prize, June 1, 1862, off South Carolina, at sea. by the United States bark Gem of the Seas, and sent into this port for adjudication, and were here libelled and attached, July 7, 1862. On the 29th of the same month an interlocutory order was granted by the court, directing the sale of the schooner and her cargo as perishing property. It being proved to the court that- the vessel was chased by the bark off the South Carolina coast, arid was abandoned by all the persons on board of her before she was seized, and that, when she was arrested she was found wholly deserted, it was ordered, that persons present on board of the capturing vessel be examined in preparatorio in the suit.
It is proved that the schooner and her cargo were captured about six miles off North Santee river, on the coast of South Carolina, she appearing to be running the blockade of some Southern port. She was cleared from Nassau for St. John, N. B., and such was her voyage, according to her crew list. The invoice of her cargo, found on board, was from Nassau for Baltimore. Her manifest was for a cargo of salt, and some oil and tea. The log-book produced contains no entry of the schooner’s being chased or abandoned. The entries are continued from May 22, 1802, at Nassau, to Monday, June 2, and were kept as if the vessel was keeping a regular course of sailing.
The preparatory proof given by the captors shows that the vessel was making a direct course towards an inlet off the port of Charleston when chased by the capturing vessel. The crew all deserted her, and have never since been apprehended. No appearance has been entered for vessel or cargo. On the evidence, there is no room for doubt that she was engaged in- the endeavor to violate the blockade of the port of Charleston, and a decree must be entered condemning vessel and cargo to forfeiture for the offence. Decree accordingly.